DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment and written response filed 10/30/2020 have been entered and considered.
Claims 1, 12, 13 and 15 have been amended.
Claims 1-16 are pending.

Response to Arguments
Applicant's arguments filed 10/30/2020 have been fully considered but they are not persuasive. 
The Kuribayashi reference:
Applicant argues Kuribayashi fails to teach the claimed features of “receiving an action of the user as an operation based on a video image of the user captured by a camera”. The applicant stated Kuribayashi discloses detecting an approaching user toward an image 30 formed in midair by electrostatic capacitance detected by the operation detector 13, not based on a video image of the user captured by a camera.
Upon further review of the reference and in light of applicant’s arguments, the examiner respectfully disagrees as follows: Kuribayashi teaches the operation detector 13 may be a capacitive panel for detecting user’s finger at paragraphs [0059] and [0066]. However, Kuribayashi at paragraph [0257] also teaches “While the downward movement of the fingertip of the user 12 is detected by the operation detector 13 configured with a capacitive panel in the description provided above, the position of the fingertip of the user 12 may be detected by an image-capturing device, instead. The display device 1 in variation 8 includes an image-capturing device (e.g., a digital camera) 18 to function as an operation detector”. Thus, Kuribayashi teaches the features of “receiving an action of the user as an operation based on a video image of the user captured by a camera”. In conclusion, the rejection remains.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kuribayashi (U.S. Publication No. 2019/0235737 A1).
As per claim 1, Kuribayashi discloses an information processing apparatus (abstract) comprising: a detector (detection reference unit 204, paragraph [0066]) that detects approaching of a user (figure 5) toward an image formed in midair (midair image 30); and a reception unit (operation detector 13) that receives an action of the user as an operation based on a video image of the user captured by a camera (paragraph [0257], video camera 18 may be used to capture the user finger) in a case where the user approaches the image from a predetermined direction (paragraph [0066], user 12 performs an operation at the display position of the icon 30A, and see figure 5 for a finger touching direction).
As per claim 2, Kuribayashi discloses wherein the detector has a first detection region located at a first distance from the image in the predetermined direction and a second detection region located at a second distance that is closer to the image than the first detection region (see figures 5a-5d, for difference detection ranges, and each detection range is the claimed “detection region”).
As per claim 3, see figures 5a-5d for user’s finger for passing through different ranges.
As per claim 4, the difference between H1 and H2 is within a length of a finger.
As per claim 5, see paragraph [0107] for a predetermined length of time for non-contact operation.
As per claim 6, see paragraph [0107].
For claims 7-9, the user may wear a ring on the finger, and the ring is the claim wearable terminal.
As per claim 10, Kuribayashi teaches the pretermined action may be using the finger to touch an icon.
As per claim 11, as explained above using the finger to touch an icon region in the midair image.
As per claim 12, the position of the fingertip of the user may be detected by an image capturing device (paragraph [0257]).
As per claim 13, see figure 24 for a digital camera on the backside. 
As per claim 14, the midair image is passable through a plurality of directions, see figure 4.
As per claim 15, see explanation in claim 1, and see paragraph [0054] for image forming optical system 9 for forming a midair image.
As per claim 16, see explanation in claim 1, and Kuribayashi’s system is a computer-like system, which inherently includes a non-transitory computer readable medium.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y LU whose telephone number is (571)272-7393.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOM Y LU/Primary Examiner, Art Unit 2667